Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
 1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unaccepted to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no longer later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Spencer Gibbs (Registration Number: 51731) for Applicant on 08/04/2022.
3.	The amendment filed 07/19/2022 has been entered. The instant Examiner’s amendment is directed to said entered amendment.
4.	The application has been amended as follow:
IN THE CLAIMS
5.	Claim 1, line 16, insert “into a staging table” right after “the first set of partitions”.
7.	Claim 7, line 19, insert “into a staging table” right after “the first set of partitions”.
8.	Claim 13, line 15, insert “into a staging table” right after “the first set of partitions”.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYLING YEN/Primary Examiner, Art Unit 2166